Citation Nr: 1119923	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  94-03 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability, to include as secondary to exposure to herbicides, service-connected diabetes mellitus, or service-connected hypertension.

2.  Entitlement to service connection for hammertoes.

3.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for left foot metatarsalgia.

4.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a dental disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The veteran had active duty from July 1963 to June 1966.

This appeal originally comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2005, the Veteran testified at a Board hearing at the RO.  This matter was previously before the Board and was remanded in February 2006.  In September 2007, the Veteran testified at a Board hearing at the RO.

The claims were denied by the Board in January 2008, and appealed by the Veteran.  Thereafter, in November 2010, pursuant to a memorandum decision, the United States Court of Appeals for Veterans Claims (Court) set aside the Board's decision to deny the Veteran's claims for entitlement to service connection for a bilateral eye disability and hammertoes, and the application to reopen claims for service connection for left foot and dental disorders.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The record shows the Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claim by correspondence in December 2001, June 2002, May 2003, July 2003, August 2004, March 2006, April 2006, and August 2006.

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters were also provided in the correspondence provided to the Veteran.

In light of points raised in the memorandum decision, and review of the claims file, the Board finds that further action on the claim on appeal is warranted.  

Initially, the Veteran is seeking service connection for service connection for left foot metatarsalgia and a dental disorder.  These claims were denied on the merits in a prior final rating decision in June 2002.  Since the time of that decision, the Veteran has applied to reopen his claims for de novo review.  In order for the claims to be reopened, the Veteran is required to submit new and material evidence that is pertinent to his claims of entitlement to service connection for left foot metatarsalgia and a dental disorder.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) addressed directives consistent with the Veterans Claims Assistance Act of 2000 (VCAA) with regard to new and material evidence claims.  The Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought.  The VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.

The Veteran has not received the proper VCAA notice as required by Kent.  The Veteran has not received correspondence from the RO that provides the bases for the previous denial of VA compensation for left foot and dental disorders in the prior June 2002 final rating decision, and the Veteran has not been notified of the specific evidence and information that is necessary to reopen his claims for service connection.  Therefore, in accordance with the Court memorandum decision, the Veteran should be provided with a proper notice letter that complies with the Court's holding in Kent.

The Veteran is also seeking service connection for a bilateral eye disability to including residuals of conjunctivitis.  In a January 2008 opinion, the Board found there was no evidence of any eye disability complaints during active service except for refractive error of the lenses.  The Board also noted that post-service medical records show mild conjunctivitis in 1964 which resolved with treatment and a pigmented area of the macular regions.  As the Veteran was still on active duty during 1964, it follows that the Board errored in finding no eye complaints or diagnosis in service.  The Board finds a new VA examination is necessary to determine if the Veteran's in-service mild conjunctivitis is related to any current eye disorders.  

The final issue the Veteran seeking service connection for is hammertoes.  The Board denied service connection for hammertoes finding there was no competent medical opinions etiologically relating he Veteran's current hammertoes to either his active duty service or a service-connected disability, as the May 1996 and October 2001 VA examiners opined that he Veteran's hammertoes were not related to his active duty service or one of his service connected orthopedic disorders.  The Court found this was in error as neither the May 1996 nor October 2001 VA reports contain an opinion specifically stating that the Veteran's hammertoes were not related to his active service.  The Court further notes that the Board failed to discuss a February 1993 VA examination report which included a diagnosis of mild hammertoes associated with hallux valgus of the left foot.  The Veteran is service-connected for a bunion, first metatarsal, left foot, with hallux valgus.   

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4)(i) (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  In this case, as the April 2006 VA eye examiner did not reference the in-service diagnosis of mild conjunctivitis, another VA eye examination is necessary to obtain an opinion as to the etiology of the Veteran's eye disorders.  Furthermore, as the February 1993, May 1996, and October 2001 VA examiners reached different opinions concerning the etiology of the Veteran's hammertoes, another comprehensive VA examination is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran a corrective VCAA notice, as defined by the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006), as it pertains to new and material evidence to reopen the claims for service connection for left foot metatarsalgia and a dental disorder.  Specifically, the Veteran should be informed of the reason(s) that his claims were previously denied as well as the information and evidence not of record (1) that is necessary to reopen his claims for service connection for left foot metatarsalgia and a dental disorder, (2) that VA will seek to obtain, and (3) that he is expected to provide.  The Veteran should also be advised to provide any evidence in his possession that pertains to the claims for service connection for left foot metatarsalgia and a dental disorder.

2.  The AMC/RO should schedule the Veteran for a VA eye examination to determine the etiology of any current eye disorders.  All necessary tests should be conducted.  Prior to the examination, the claims folder must be made available to the examiner conducting the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Following examination of the Veteran and consideration of the Veteran's claims the physician is requested to provide a clear opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current eye disorder (other than refractive error) had its onset in or is otherwise related to service, including exposure to herbicides, or to service-connected diabetes mellitus or hypertension.  The examiner should specifically respond to the objective medical evidence that the Veteran had mild conjunctivitis while in service in 1964.  

Opinions should be provided based on the results of the examination, a review of the medical evidence of record, consideration of the Veteran's claims, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The AMC/RO should also schedule the Veteran for a VA examination to determine the etiology of his hammertoe disability.  All necessary tests should be conducted.  Prior to the examination, the claims folder must be made available to the examiner conducting the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner is requested to obtain a comprehensive occupational and recreational history to document the Veteran's physical activities over the years.  

Following examination of the Veteran and consideration of the Veteran's claims the examiner is requested to provide a clear opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hammertoe disorder had its onset in or is otherwise related to service.  The examiner should specifically respond to the February 1993 VA examination report which found hammertoes associated with hallux valgus of the left foot. 

Opinions should be provided based on the results of the examination, a review of the medical evidence of record, consideration of the Veteran's claims, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


